DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Status of Claims
Claims 1-3, 7, and 21-28 are under examination. 
Response to Amendment
Applicant’s amendments have overcome the following: Drawing objection of record, 112(a) rejection of record, and prior art rejections of record. However, the amendments have introduced new objections and rejections, which are described below. 
Response to Arguments
Applicant argues that the target discs of primary reference Wells cannot be modified to have a second coolant circulate through and between them. Examiner agrees and has cited new art herein for this limitation newly added to the end of claim 1. 
Applicant’s remaining arguments are moot because they are directed towards references and combinations thereof not used in the instant Action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 293 (Fig. 22).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the chamber for…demountingly engaging…a plurality of 100Mo target discs (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  	Specifically, Examiner finds support in the Drawings for other systems to be “demountingly engaging” with each other (e.g., pins 293 in Fig. 22 demountingly engage 292 with 295), but the Examiner cannot see where the chamber 42 and the 100Mo target discs 85 are connected in a “demountingly engaging” manner. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circulation of a second coolant through and between the 100Mo target disks (end of claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  	Specifically, claim 1 recites that the second coolant circulates both through and between the target disks. Examiner assumes that, if the coolant is circulating through the discs, then either the discs are porous, or there is a through-hole extending through them. However, Examiner cannot find an illustration of either of these embodiments in the Drawings. The closest appears to be Figure 15, which shows a stack of target discs 85 that MIGHT have a central hole formed through them? If this is indeed a central hole, then it should be labeled in the Figure. Additionally, this Figure does not appear to show the circulation of the second coolant between the discs, either. Examiner suggests amending Figure 15 to show the second coolant circulating the second coolant both through and between the target discs. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 7, and 21-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites, in the final clause, “…circulation of a second coolant through and between the 100Mo target disks.” This limitation is unclear because the physical relationship between the second coolant and the discs is unclear. The recitation that the coolant moves “through and between” the discs suggests that the discs have some sort of through-holes. For example, Figure 15 shows a stack of discs 85 that might perhaps have a central hole through them, but this is not labeled in the Figure, and nor is such a hole described in the Specification. Therefore, it is unclear how the second coolant is moving “through” the target discs. Are the discs porous? Is there a central hole through all of them?  	For the purposes of examination, Examiner is assuming that the second coolant is circulated through a central hole in the 100Mo target discs, and is also circulated in between the adjacent discs. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 7, 21, 22, 23, 24, 26, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lidsky (US 5,784,423) and JP2011-1538271 (“JP827”) in view of Ritter (US 2003/0152187) and Schwartz (US 3,051,566). 
Regarding claim 1, Lidsky teaches an apparatus (Fig. 1) for producing molybdenum-99 (99Mo) from a plurality of molybdenum-100 (100Mo) targets through a photo-nuclear reaction on the 100Mo targets (via the reaction 100Mo(γ,n)99Mo), the apparatus comprising:  	a linear accelerator component (16) capable of producing an electron beam (18);  	a converter component (14) capable of receiving the electron beam and producing therefrom a shower of bremsstrahlung photons (20);  	a target irradiation component (12) for receiving the shower of bremsstrahlung photons, the target irradiation component having a chamber for receiving, demountingly engaging, and positioning therein a target holder (36, Fig. 5) housing a plurality of 100Mo target discs (38, 40, 42; “a 1.0 cm radius target disk,” col. 11, l. 34) having a dimension of at least 8mm (“a 1.0 cm radius target disk,” col. 11, l. 34) and a density (inherent); and  	a cooling system (e.g., heat exchanger 32A, shown in Fig. 3) sealingly engaged with the converter component (14) for circulation of a coolant fluid therethrough (see arrows in Fig. 3)
Lidsky does not explicitly describe a remote controlled grapple assembly transportable along and within the apparatus, the grapple assembly demountably engageable with an end of the target holder. 
JP827 does teach this. JP827 is also in the art area of radionuclide production (title, abstract) and teaches (Fig. 1; abstract) a remote controlled grapple assembly (6) transportable along and within the apparatus, the grapple assembly demountably engageable with an end of the target holder (C): “an attachment/detachment and transportation means 6…attaches and detaches the container C to and from the fixing section 21a of the container fixing means 2…and transports the container C [to] the recovery means 5,” abstract. A purpose for this teaching is, as described by JP827 (¶ 8), to protect the irradiated target material from being dropped or mishandled, etc., by having an integrated irradiation/transportation apparatus.
The combination of the grapple assembly of JP827 with the Mo-99 apparatus of Lidsky would have produced an apparatus that was capable of both irradiating the target and attaching/detaching it, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Lidsky, a person of ordinary skill would have predicted that combining JP827’s grapple assembly with Lidsky’s apparatus would have produced Applicant's claimed invention of an apparatus that could removably grasp a target holder. The skilled person’s motivation for the combination would have been the expectation of, as described by JP827 (¶ 8), to protect the irradiated target material 
This combination does not explicitly teach a second cooling system demountably engageable with the target holder for circulation of a second coolant through and between the 100Mo target discs. 
However, it was already known in the art at the time the invention was made to have a cooling system dedicated to cooling the target holder for circulation through and between the target disks inside it, as shown by Ritter.
 Ritter is also in the art area of accelerator-driven radioisotope production and teaches (Fig. 12) a stack of targets (62, 62, 62) wherein the coolant (94, 95) from a cooling system is demountably engageable with the target holder (the device is installed in successive steps into core 80, and these steps maybe reversed to uninstall it, ¶¶ 150–151, see also ¶ 141 and ¶ 167) and is circulated through (through holes 65: “a recess 65 through which the heat transporting fluid can dissipate heat ,” ¶ 106) and between (“The heat transporting fluid 95 circulates around the leak tight partition 92, between the leak tight partition and the elementary target 62 closest to this leak tight partition, and between the other elementary targets 62,” ¶ 168) the targets. 
It would have been to the ordinary skilled artisan at the time the invention was made to have utilized the coolant flow as taught by Ritter to circulate coolant around the target discs of Lidsky for the predictable result of removing heat from target discs with a dedicated coolant. The motivation for this would have been, as is well-known in the art, that propagation of the particle beam through the discs deposits an enormous of heat therein; if that heat is not removed quickly and effectively, the targets will become (Ritter, ¶ 27). Therefore, the ordinary skilled artisan would have been motivated to utilize the dedicated coolant taught by Ritter in order to remove heat from the targets.
This combination does not explicitly state that the 100Mo target discs are formed by sintering commercial-grade 100Mo powders or pellets that have a density of at least 4.0 g/cm3. 
Examiner notes that it is extremely well-known in the art to obtain radioisotope target pellets by obtaining commercially available sintered powders. This is precisely how the majority of radioisotope targets are obtained. Sintering technology has been well-understood and routine for many, many decades in the production of pellets for nuclear applications, including fuel for nuclear reactors as well as targets for medical radioisotope production. 
Schwartz teaches this type of molybdenum. Schwartz is also in the art area of producing solid bodies of industrially useful metals and teaches producing 100Mo bodies formed by sintering commercial-grade 100Mo powders or pellets and having a density of at least 4.0 g/cm3: “In the production of bodies of refractory metals such as…molybdenum2…have all been successfully sintered in the process of this invention with…densities between 94 percent and 100 percent of theoretical3,” col. 15, ll. 56–65, see also the first three lines and the final three lines of claim 1, wherein the powders are commercially available, e.g., “processing of commercial refractory powders…The other refractory powders mentioned herein are customarily manufactured in batches,” col. 1, 
The skilled artisan would have been motivated to utilize Schwartz’s type of molybdenum as a source for the 100Mo target discs of above-combined Lidsky and JP827 with Ritter because, as explained by Schwartz, “high density bodies of high melting point elements and compounds thereof are useful in many known applications” (col. 1, ll. 18-19) and Schwartz’s process produces high density metal bodies “without the addition of contaminant densifying agents,” col. 2, ll. 29-30. The skilled artisan, who is producing medically useful 100Mo target discs, is well-aware that the molybdenum used should be as pure as possible in order to avoid having any contaminants in the final product, as these are expensive and time-consuming to remove and could be harmful if ingested by the patient.  	Additionally, Examiner notes that it would have been obvious to the ordinary skilled artisan at the time the invention was made to have utilized high density, commercially available molybdenum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. The skilled artisan is aware of the benefits and consequences of using a target that has a density that is too low. Accordingly, claim 1 is rejected as obvious over Lidsky and JP827 in view of Ritter and Schwartz. 

Regarding claim 2, modified Lidsky teaches all the elements of the parent claim. Additionally, Lidsky teaches wherein the linear accelerator component has at least 10 (“the electron beam power density is about 35,000 watts/cm3,” col. 2, ll. 43-44). 
Regarding claim 3, modified Lidsky teaches all the elements of the parent claim. Additionally, Lidsky teaches wherein the converter component comprises at least one metal plate (“a converter containing approximately six plates of tungsten alloy,” col. 6, ll. 18-19) positioned to intercept the electron beam produced by the linear accelerator component. 
Regarding claim 7, modified Lidsky teaches all the elements of the parent claim. Additionally, Lidsky teaches wherein the metal plate comprises a MTDOCS 19260304v1-3- copper plate, a cobalt plate, an iron plate, a nickel plate, a palladium plate, a rhodium plate, a silver plate, a tantalum plate, a tungsten plate, a zinc plate, or an alloy of any of the foregoing (“a converter containing approximately six plates of tungsten alloy,” col. 6, ll. 18-19). 
Regarding claim 21, modified Lidsky teaches all the elements of the parent claim. Additionally, Ritter teaches wherein the second cooling system (Fig. 12) comprises a cooling tube (84) assembly demountably engageable with the target holder (the device is installed in successive steps into core 80, and these steps maybe reversed to uninstall it, ¶¶ 150–151, see also ¶ 141 and ¶ 167). The skilled artisan would have been motivated to utilize Ritter’s second cooling system for the reasons stated above in response to claim 1. Additionally still, JP827 teaches (Fig. 1) a cooling tube assembly demountably engageable with the target holder (“the container fixing means 2 have a ; means 21c is shown disengaged from the container C in Fig. 1). The skilled artisan would have been motivated to utilize JP827’s second cooling system for the reasons stated above in response to claim 1.
Regarding claim 22, modified Lidsky teaches all the elements of the parent claim. Additionally, Ritter teaches the cooling tube assembly comprising a coolant supply tube having plurality of guide fins (ribs 96 in Fig. 10). The ordinary skilled artisan would have been motivated to utilize the guide fins of Ritter for the predictable result of providing a coolant assembly for a radioisotope target that guided coolant using fins, as taught by Ritter in ¶ 85: “Note now that it is possible to provide guide means in the chamber 40, for example ribs, to channel cooling onto the leak tight partition 38 in order to avoid the need to replace this partition 38 too frequently.” The ordinary skilled artisan would have been motivated to utilize the guide fins of Ritter for the reasons described by Ritter in ¶ 85—to provide “guide means” to “channel cooling” into locations where it is most needed. 
Regarding claim 23, modified Lidsky teaches all the elements of the parent claim. Additionally, Lidsky teaches that the target irradiation component comprises a target alignment component (e.g., 52, 48) for positioning and aligning the target holder for maximum interception for the shower of bremsstrahlung photons (as shown in Fig. 5, the targets 38, 40, 42 are aligned directly adjacent to the photons 20)
Additionally, JP827 teaches this. JP827 teaches (Fig. 1) the target holder (C) being positioned and aligned by a variety of mechanisms, including container fixing means 2 and advancing retracting means 4, which, as shown by the arrows, can move the container (C) relative to the beam irradiation means 3. It would have been obvious to the ordinary skilled artisan to have utilized the container fixing means 2 of JP827 in order to position the container relative to the beam emanating from the beam irradiation means 3, as described by JP827: “irradiating a charged particle beam transported from an accelerator toward the container fixing means 2…means 4 for holding the container fixing means 2 so as to be able to move back and forth with the beam irradiating means,” Description, page 1.  


Regarding claim 24, modified Lidsky teaches all the elements of the parent claim. Additionally, Lidsky teaches wherein the shower of bremsstrahlung photons has an energy of 8-16 MeV, col. 11, ll. 12-16. Lidsky does not explicitly teach 20-45 MeV. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized an energy of 20-45 MeV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The skilled artisan is well aware of both the benefits and consequences of increasing the beam energy and is able to easily experiment and manipulate this energy to find the desired energy range. Moreover, beam ranges between 20-45 MeV were already known in the art, e.g., as evidenced by US20120281799, who teaches 20-50 MeV: “ Photon beam 25 contains photons having a broad Bremsstrahlung spectrum, ranging from zero energy up to the energy of electron beam 12,” ¶ 27, and the electron beam energy can be “a 20-50 MeV  
Regarding claim 26, modified Lidsky teaches all the elements of the parent claim. Additionally, JP827 teaches a hot cell (105, Fig. 6) for receiving the target holder housing photon-irradiated 100Mo target discs and for processing therein photon-irradiated 100Mo target discs to separate and recover therefrom 99m-technetium (99mTc) (“the transferred radionuclide RN is recovered by a manipulator 106 operated by an eternal operator H and transferred to a recovery container,” ¶ 2; “to recover the radionuclide by heating the container together with the recovery means to heat the radionuclide in the container and vaporizing it,” ¶ 14). It is extremely well-known in the art to use a hot cell to recover the 99mTc. This is what hot cells are used for. The use of a hot cell within the apparatus of modified Lidsky would have been obvious to the ordinary skilled artisan because a hot cell has been the standard way for performing the claimed processing actions since the dawn of radioisotope production for medical use. The skilled artisan would be motivated to utilize the hot cell of JP827 in a case where the required processing was better suited for human intervention than for automated intervention, e.g., for a customized extraction. 
Regarding claim 27, modified Lidsky teaches all the elements of the parent claim. Additionally, JP827 teaches demountable protective cladding (e.g., housing 10, Fig. 3, can be assembled/disassembled with screws and panels, ¶ 79; access inside housing is provided at least by a window 12c, ¶ 81) encasing the linear accelerator component and the target irradiation component. The ordinary skilled artisan would have been : “even if the radionuclide…scatters, the contamination range can be stopped within the housing, so the contamination range can be significantly reduced and limited,” ¶ 32.  
Regarding claim 28, modified Lidsky teaches all the elements of the parent claim. Additionally, JP827 teaches a framework (e.g., housing and frames, 10, 11, Fig. 3) mountable onto a top portion of the apparatus and the remote controlled grapple assembly is transportable along and within the framework (as shown in Fig. 3, the apparatus 1A is contained within the framework 10, 11 and everything is transported together, and can be removed via door 15). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over above-modified Lidsky, further in view of Brown (US 2011/0305309).
Regarding claim 25, modified Lidsky teaches all the elements of the parent claim. Additionally, JP827 teaches that it was known in the art at the time the invention was made to provide an equipment for remote-controlled dispensing of the target holder and transferring of photon-irradiated 100Mo target discs:  “an attachment/detachment and transportation means 6…attaches and detaches the container C to and from the fixing section 21a of the container fixing means 2…and transports the container C [to] the recovery means 5,” abstract; “the collection solution holding unit 55,” ¶ 69. 
JP827 does not explicitly teach that the irradiated target is transferred into a shield cask. 
Brown does teach this. 
Brown is also in the art area of Mo-99 production and teaches transferring the irradiated product into a shielded cask: “Mo-99 trap 32 then is sealed, removed from the cooling circuit, and shipped to a Mo-99 processor, such as MDS Nordion, Ottawa, Canada, in a suitably shielded shipping contained for hot cell processing using known techniques to recover the Mo-99 and other desirable semi-volatile fission products,” ¶ 37 and “ In step 69, each trap is then packaged for shipment in the appropriate shielded cask,” ¶ 47. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized the shielded cask of Brown for the predictable result of providing a well-shielded container suitable for shipping the radioisotope to a downstream facility better able to perform subsequent processing. Additionally, examiner notes that it is well-known in the art that the hospitals that use Mo-99 must have the product shipped to them, as hospitals generally do not produce their own radioisotopes on-site. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the 43-page Foreign Reference “JP827” in the file 06/25/2019.
        2 Schwartz’s molybdenum includes 100Mo because molybdenum has an isotopic abundance of 10% 100Mo.
        3 The theoretical density of molybdenum is 10.2 g/cm3, and therefore Schwartz’s process achieving 94-100 percent of this value is in excess of 4.0 g/cm3